DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	
	Response to Amendment
Claims 23, 28, 31, and 29 were amended. Claims 23, 25-31, and 33-39 are pending.
Applicant’s amendment overcomes the objections presented in the office action dated 07/24/2020.
Claims 23, 25-31, and 33-39 are rejected under 35 USC 103. See response to arguments. 

Response to Arguments
Applicant’s arguments filed 09/24/2020 have been fully considered, but are not persuasive. 
	
Applicant’s arguments related to the application of the Sarikaya reference are moot as Sarikaya is no longer relied upon in the current rejection. 

Applicant argues, see pages 14-15, that Gabel fails to teach the amended “storing” step. Examiner respectfully disagrees. As is clarified in the current rejection, a dialog rule corresponds to a phrase along with the annotations, so the dialog rule includes the full phrase (including context phrases and linguistic elements) and the annotation information (including an intent/action), so storing the annotation (i.e., rule) necessarily stores this information together. In an analogy, an element of a matrix would necessarily be stored in association with the full matrix. See the rejection for a more detailed description of the application of Gabel.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 23, 25-31, and 33-39 are rejected under 35 U.S.C. 103 as being unpatentable over GABEL (US 2015/0100943 A1) in view of  LEBRUN (US 2015/0301795 A1).

Regarding CLAIM 23, GABEL teaches
A method, comprising: receiving, by a server, from a developer and during creation of a given dialog system rule of a dialog system engine via a developer interface, one or more context phrases, wherein the given dialog system rule is one of a plurality of dialog system rules that indicate instructions for response of the dialog system engine to future user requests, (Abstract describes a system which receives annotated natural language from a developer. Figure 2, element 206 is a server which performs a variety of processes, which are further described below. [0091-0092, 0096-0097] indicates that developers may supply annotated natural language, where the annotation includes an intent/action. In the example of [0091], the intent is to return the population of San Jose. [0040] indicates that the intents correspond to a particular plan of action. Figure 7, described at [0142], provides 
wherein the one or more context phrases are associated with the given dialog system rule of the plurality of dialog system rules for the dialog system engine, and wherein, in processing one or more of the future user requests, one or more of the context phrases facilitate selecting, by the dialog system engine, the given dialog system rule from the plurality of dialog system rules for processing the one or more of the future user requests; (The context phrase is a portion of the phrase or sentence being annotated. Since the rule consists of a mapping between the full phrase and the full annotation, the rule includes any context phrases which are part of the sentence or phrase being annotated. These are used to facilitate interpretation as described at [0075]. As described at [0074], this data may be provided by a developer. [0033-0034] describes the interface of GABEL. Figure 2 shows an exemplary architecture for the system including a server 206 which may implement the various modules of GABEL.)
receiving, by the server from the developer and during the creation of the given system dialog rule via the developer interface, an exemplary phrase that is for the given dialog system rule and provided by the developer, the exemplary phrase comprising one or more linguistic elements each indicating one or more entity objects or one or more actions for the given dialog system rule; (Figure 6, element 602 and [0097] show/describe analyzing a query (i.e. an exemplary phrase) provided by a developer. Figure 7 and [0142] show/describe a developer interface for training/interacting with the language understanding model. The phrase is provided as part of the rule 
retrieving, by the server, one or more of the linguistic elements from the exemplary phrase; ([0097] and Figure 6 describe/show linguistic elements being isolated from the exemplary phrase. For example, “restaurant” is isolated as is represented by it being underlined. This isolation of elements of the phrase corresponds to retrieving them from the phrase.)
…automatically adding, by the server, the given dialog system rule to a knowledge database, wherein automatically adding the given dialog system rule to the knowledge database includes: storing the given one of the linguistic elements in association with the particular entity object for the given dialog system rule, storing the context phrases in association with the given dialog system rule, and storing the action in association with the given dialog system rule. ([0097] describes the adding the resulting annotated phrase to the training set. The rule corresponds to the map from the phrase to the parse/annotation as described above. The phrase includes the linguistic elements, context phrases and the annotation includes the associated action, so these elements are necessarily stored together.)
GABEL does not appear to explicitly teach
determining, by the server, that a given one of the linguistic elements retrieved from the exemplary phrase is directed to a plurality of entity objects, wherein each entity object of the plurality of entity objects is associated with a different entity than each other entity object and corresponds to a list indicating a plurality of terms related to the different entity; 
in response to determining that the given one of the linguistic elements retrieved from the exemplary phrase is directed to the plurality of entity objects: providing, by the server, to the developer and during the creation of the given dialog system rule via the developer interface, the given one of the linguistic elements for review by the developer, wherein the providing includes displaying the plurality of entity objects along with the given one of the linguistic elements via the developer interface; 
in response to displaying the plurality of entity objects along the given one of the linguistic elements via the developer interface: receiving, by the server, from the developer and during the creation of the given dialog system rule via the developer interface, a developer selection of a particular entity object, of the plurality of entity objects, to associate with the given one of the linguistic elements; 
in response to receiving the developer selection of the particular entity object, of the plurality of entity objects, to associate with the given one of the linguistic elements: associating, by the server, the particular entity object, of the plurality of entity objects, with the given one of the linguistic elements for the given dialog system rule;
However, LEBRUN—directed to analogous art—teaches 
determining, by the server, that a given one of the linguistic elements retrieved from the exemplary phrase is directed to a plurality of entity objects, wherein each entity object of the plurality of entity objects is associated with a different entity than each other entity object and corresponds to a list indicating a plurality of terms related to the different entity; (Abstract describes a system for assigning an action to natural language input. [0017] indicates that the system of LEBRUN may also be implemented using a server. [0064-0066] describes a developer selecting an entity corresponding to certain words, e.g., “Buy a” from a drop down list. Figure 6 shows an example in which entity objects such as book, milk, bread and groceries are displayed. The entity corresponding to an entity object “book” or “milk” is a book or milk. These are distinct. Figure 7 shows an example in which the entity “book” is associated with a list of intents “set_alarm”, “greetings”, “movies”, “shop”. This is a list of a plurality of terms that are related to the entity “book” as they are intents that may be associated with that entity. For these elements to be displayed, it is necessary that they be determined (e.g., retrieved from memory based on an intent.))
in response to determining that the given one of the linguistic elements retrieved from the exemplary phrase is directed to the plurality of entity objects: providing, by the server, to the developer and during the creation of the given dialog system rule via the developer interface, the given one of the linguistic elements for review by the developer, wherein the providing includes displaying the plurality of entity objects along with the given one of the linguistic elements via the developer interface; ([0064-0066] describes a developer selecting an entity for selected words (i.e., linguistic elements) from a drop down list. Figure 6 shows an example in which entity objects such as book, milk, bread and groceries are displayed. Proposed entities for the linguistic element “Buy a” are “book”, “milk”, “bread”, and “groceries”.)
in response to displaying the plurality of entity objects along the given one of the linguistic elements via the developer interface: receiving, by the server, from the developer and during the creation of the given dialog system rule via the developer interface, a developer selection of a particular entity object, of the plurality of entity objects, to associate with the given one of the linguistic elements; ([0064-0066] describes a developer selecting an entity for selected words (i.e., linguistic elements) from a drop down list. Figure 6 shows an example in which entity objects such as book, milk, bread and groceries are displayed. Proposed entities for the linguistic element “Buy a” are “book”, “milk”, “bread”, and “groceries”. The user selects one of these options.)
in response to receiving the developer selection of the particular entity object, of the plurality of entity objects, to associate with the given one of the linguistic elements: associating, by the server, the particular entity object, of the plurality of entity objects, with the given one of the linguistic elements for the given dialog system rule; ([0064-0066] describes a developer selecting an entity for selected words (i.e., linguistic elements) from a drop down list. Figure 6 shows an example in which entity objects such as book, milk, bread and groceries are displayed. Proposed entities for the linguistic element “Buy a” are “book”, “milk”, “bread”, and “groceries”. The user selects one of these options. Since the rules are annotations of sentences/phrases, receiving the annotated sentence or phrase is an association of the entity object with the linguist element for the dialog system rule. While the exemplary phrases in GABEL are not identical to those in LEBRUN, in the combination described herein, the method for selecting an entity from a populated list would be applied in the context of providing annotations as taught by GABEL.)
It would have been obvious before the effective filing date of the claimed invention to one of ordinary skill in the art to which the invention pertains to modify GABEL to incorporate the elements taught by LEBRUN discussed above because the system of LEBRUN allows for developers to efficiently create a customizable NL configuration system as described by LEBRUN at [0006].

Regarding CLAIM 25, the rejection of claim 23 is incorporated herein. Furthermore, GABEL teaches
receiving, from the developer via the developer interface, a developer request to create the given dialog system rule; and based on the developer request, enabling the developer to create the given dialog system rule via the developer interface. ([0097] teaches a developer providing a query to the system. This is understood to be a request to create a rule corresponding to that query. In response to user input, the system suggests annotations and provides the developer with the option to save the rule when/if he or she is satisfied with it.)

Regarding CLAIM 26, the rejection of claim 23 is incorporated herein. Furthermore, GABEL teaches
as part of a dialog session between a user and a dialog system, and subsequent to automatically adding the given dialog system rule to the knowledge database: receiving, from the user via a dialog system interface, a user request; pre-processing the user request. (Figure 1 shows an exemplary flow for a dialog with a user. In particular, step 102 shows an input to the system. As described at [0030], the input is processed to determine relevant objects for the input. As described at [0075], the point of generating a model is to facilitate inference on user inputs, so it is understood that the model may be trained before being used in a particular dialog.)

Regarding CLAIM 27, the rejection of claim 26 is incorporated herein. Furthermore, GABEL teaches
wherein the user request is a spoken user request, and ([0179] indicates that the user input may be spoken.)
wherein pre-processing the user request comprises: recognizing spoken words included in the user request; and converting the spoken words into recognized text. ([0125-0126] describes the system using a speech recognition system. That is, the audio data is converted to a sequence of words, e.g., “What wine goes with banana foster?”.) 

Regarding CLAIM 28, the rejection of claim 27 is incorporated herein. Furthermore, GABEL teaches
as part of the dialog session between the user and the dialog system: determining, based on the recognized text, the user request includes one or more of the context phrases associated with the given dialog system rule; (Figure 3, step 306 and [0056] show/describe spans of natural language (i.e., context phrases) being parsed to determine a concept object. This is further described at [0075-0076] as described above regarding claim 23. The annotation of a phrase (including both phrase and annotation information) is understood to be a rule as described above.)
selecting, based on determining the user request includes one or more of the context phrases associated with the given dialog system rule, the given dialog rule for processing the user request; and ([0056-0057] describes interpreting the request based on the parsing, e.g., determining that the user wants a recommendation for a wine that goes well with chicken parmesan. In this case, “what wine goes well with” is a context phrase that is used to select the wine recommendation intent. [0068] indicates that this corresponds to identifying a third party developer annotation (i.e., rule) related to “What wine goes well with”.)
providing, to a client device of the user, based on processing the user request with the given dialog system rule, instructions that cause the client device to perform the action stored in association with the given dialog system rule. (Figure 3, steps 318 and 320 and [0068-0070] describe providing an output to the user based on the parse of the user input and associated annotation (i.e., rule). Providing the output includes providing instructions which cause the client device to display the output. Figure 2, elements 202 and 204 show possible client devices as described at [0037])

Regarding CLAIM 29, the rejection of claim 26 is incorporated herein. Furthermore, GABEL teaches
wherein the user request is accompanied with one or more attributes, and wherein the one or more attributes include one or more of: current geographical location of the user, currently used software, currently used mobile application, user motions, user movement direction, date, time, or weather information. ([0049] indicates that the interpreter uses context information from the user, including location, time of day, input/output modality, user preferences, and previous usage history.)

Regarding CLAIM 30, the rejection of claim 23 is incorporated herein. Furthermore, GABEL teaches
determining, by the server, that the given one of the linguistic elements retrieved from the exemplary phrase belongs to a particular set of linguistic elements; identifying, by the server, additional linguistic elements included in the particular set of linguistic elements; and ([0201] describes forming clusters of linguistic data elements. The clustering is understood to correspond to both identifying the elements in the group and the group itself (formed from the elements).)
storing, by the server, the additional linguistic elements in association with the particular entity object for the given dialog system rule. ([0201] further describes using the cluster information to perform training of the system. It is understood that for these sets to be used to train the system (on a server) they must necessarily be stored.)

 CLAIMS 31 and 33-38 are substantially similar to claims 23 and 25-30, respectively, and are rejected with the same rationale in view of GABEL teaching a server comprising a processor and memory storing code at Figure 26 and [0227-0231].

CLAIM 39 is substantially similar to claim 23 and is rejected with the same rationale in view of GABEL teaching a server comprising a processor and memory storing code at Figure 26 and [0227-0231].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Markus A Vasquez whose telephone number is (303)297-4432.  The examiner can normally be reached on Monday to Friday 9AM to 4PM MT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Li Zhen can be reached on (571) 272-3768.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.A.V./             Examiner, Art Unit 2121             



/Li B. Zhen/             Supervisory Patent Examiner, Art Unit 2121